                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

                                       No. 7:20-CR-167-1M

   UNITED STATES OF AMERICA



             v.                                              NOTICE OF COMPLIANCE



   LIAM MONTGOMERY COLLINS




       Pursuant to the Court’s December 21, 2020 Text Order, undersigned counsel for Mr. Collins

hereby notifies the Court that a paralegal with undersigned counsel’s office today delivered to the

clerk’s office proposed redactions to the Exhibits used at the Defendant’s Detention Hearing held on

December 16, 2020 for the Court’s review.

       Undersigned counsel further informs the Court that the parties have conferred and that

counsel for the United States has no objection to the proposed redactions and has no additional

redactions to propose.

       Lastly, undersigned counsel further informs the Court that undersigned counsel has today

sent counsel for the United States the proposed redacted Exhibits via electronic mail to

Barb.Kocher@usdoj.gov.




           Case 7:20-cr-00167-M Document 70 Filed 12/28/20 Page 1 of 2
       Respectfully submitted, this the 28th day of December, 2020.


                                         CHESHIRE PARKER SCHNEIDER, PLLC


                                         /s/ Elliot S. Abrams
                                         Elliot S. Abrams
                                         N.C. State Bar # 42639
                                         P. O. Box 1029
                                         Raleigh, NC 27602
                                         (919) 833-3114 (TEL)
                                         (919) 832-0739 (FAX)
                                         elliot.abrams@cheshirepark.com
                                         Retained Attorney for Liam Montgomery Collins




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the date shown below, he electronically filed the
foregoing Notice of Compliance with the Clerk of Court using the CM/ECF system, which will
send notification of such filing to Assistant United States Attorney Barbara Kocher
(barb.kocher@usdoj.gov).

       This the 28th day of December, 2020.

                                              /s/ Elliot S. Abrams
                                              Elliot S. Abrams
                                              CHESHIRE PARKER SCHNEIDER, PLLC




                                                2

           Case 7:20-cr-00167-M Document 70 Filed 12/28/20 Page 2 of 2
